Order entered April 15, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00092-CR

                            SYED SARTAJ NAWAZ, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-81120-2017

                                          ORDER
        Before the Court is the April 4, 2019 motion to withdraw and substitute counsel. We

GRANT the motion and ORDER Danette D. Alvarado removed as appellant’s counsel in this

case.

        We DIRECT the Clerk to list Jeremy Rosenthal as counsel for appellant. Future

correspondence shall be sent to Jeremy Rosenthal, State Bar number 24029807, at 4500

Eldorado Parkway, Suite 3000, McKinney, TX 75070.

        The record is DUE May 10, 2019.

                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE